UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7787


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

VINCENT MARLOUS MANNING, a/k/a V-Tek,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Margaret B. Seymour, Senior District Judge. (1:10-cr-00466-MBS-8)


Submitted: March 29, 2021                                         Decided: April 5, 2021


Before NIEMEYER, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Marlous Manning, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Vincent Marlous Manning appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Manning’s

motion. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020) (stating

standard). Accordingly, we deny Manning’s motion to appoint counsel and affirm for the

reasons stated by the district court. United States v. Manning, No. 1:10-cr-00466-MBS-8

(D.S.C. Oct. 7, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2